Exhibit 10.2
Badger Meter, Inc. 2011 Omnibus Incentive Plan
Form of Nonqualified Stock Option Agreement
Form of Award Agreement
     THIS AGREEMENT dated as of the 6th day of May, 2011, by and between Badger
Meter, Inc., a Wisconsin corporation (the “Company”), and                     
(the “Optionee”);
RECITALS:
     WHEREAS, the Company has adopted the Badger Meter, Inc. 2011 Omnibus
Incentive Plan (the “Plan”), to permit options to purchase shares of the
Company’s Common Stock, $1.00 par value per share (“Stock”), to be granted to
certain key employees of the Company or any subsidiary of the Company (a
“Subsidiary”); and
     WHEREAS, capitalized terms used in this Award Agreement that are not
defined herein are defined in the Plan.
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:
     1. Grant of Options. Subject to the terms and conditions of the Plan and
this Agreement, the Company grants to the Optionee the option to purchase from
the Company all or any part of an aggregate number of ______ shares of Stock
(hereinafter such shares of Stock are referred to as the “Optioned Shares”, and
this option to purchase the Optioned Shares is referred to as the “Option”). The
Option is intended by the Company to constitute a nonqualified stock option.
     2. Option Price. The price to be paid for the Optioned Shares shall be
                     dollars and_______ cents ($xx.xx) per share (the “Option
Price”), which has been determined by the Administrator designated pursuant to
Section 3 of the Plan to be not less than 100% of the Fair Market Value of such
stock on the date of grant.
     3. Exercise of Option. The Option may be exercised by the Optionee, in
whole or in part, from time to time, during the period beginning one year after
the date of this Agreement and ending May 6, 2021, but only in accordance with
the following schedule:

              Cumulative Percentage Elapsed Number of   of Shares Years After
Date of   Subject to Option This Agreement   Which May Be Purchased
Less than One Year
    0 %
One Year
    20 %
Two Years
    40 %
Three Years
    60 %
Four Years
    80 %
Five Years
    100 %

 



--------------------------------------------------------------------------------



 



In the event of death or disability, 100% of the shares granted vest as of the
date of the death or disability, and may be purchased within twelve (12) months
after the date of such termination, in accordance with the provisions of Section
5(c) herein. To the extent otherwise exercisable, the Option may be exercised
following the termination of the employment relationship between the Optionee
and Company and any Subsidiary, except in the event of death or disability, only
as provided in subsection (b) of Section 5 herein. In the event of retirement,
only those options otherwise exercisable may be exercised in whole or in part
within twelve (12) months after the date of retirement.
     4. Manner of Exercise and Payment. The Option may be exercised only by
written notice to the Company by the Optionee of the Optionee’s intent to
exercise the Option, delivered or mailed by postpaid registered or certified
mail addressed to the Secretary of the Company at its office in Milwaukee,
Wisconsin, specifying the number of Optioned Shares in respect of which the
Option is being exercised. Such notice shall be accompanied by payment of the
entire Option Price of the Optioned Shares being purchased in cash or its
equivalent.
     5. Termination of Employment.
     (a) If the Optionee’s employment with the Company or a Subsidiary is
terminated by the Company “for cause”, or by the Optionee for any reason other
than death, disability, or retirement, the Option shall terminate immediately
upon such termination of employment.
     (b) If the Optionee’s employment with the Company or a Subsidiary is
terminated by the Company without cause, the Option may be exercised to the
extent otherwise exercisable at the date of such termination of employment, in
whole or in part, within three (3) months after the date of such termination of
employment, but not thereafter.
     (c) If the Optionee’s employment with the Company or a Subsidiary is
terminated by reason of disability within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (“Code”) or death, the Option may be
exercised in whole or in part, within twelve (12) months after the date of such
termination of employment, but not thereafter.
     (d) For purposes of Section 5, termination by the Employer “for cause”
shall mean any termination of the Optionee by reason of any action or omission
on the part of the Optionee which is contrary to the interests of the Company or
not in the interests of the Company.
     6. Withholding Taxes. The provisions of Section 16(a) of the Plan, as
amended or supplemented, shall apply.
     7. Status of Optionee. The Optionee shall not be deemed for any purposes to
be a shareholder of the Company with respect to any shares which may be acquired
hereunder except to the extent that the Option shall have been exercised and a
stock certificate has been issued.
     8. Nontransferability of Option. The Option shall not be transferable by
the Optionee otherwise than by will or the laws of descent and distribution.
     9. Powers of Company Not Affected. The existence of the Option shall not
affect in any way the right to power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company’s capital structure or its business, or any merger
or consolidation of the Company, or any issuance of bonds, debentures,
preferred, or prior preference stock ahead of or affecting the Stock or the
rights thereof, or dissolution or

 



--------------------------------------------------------------------------------



 



liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
     10. Adjustment of Number of Shares and Price. In the event of a capital
adjustment resulting from a stock dividend (other than a stock dividend in lieu
of an ordinary cash dividend), stock split, reorganization, recapitalization,
merger, consolidation, combination or exchange of shares or the like, Section
17(a) of the Plan, as amended or supplemented, shall apply. The determination of
the Administrator as to any adjustment shall be final.
     11. Restrictions on Optioned Shares. Shares of stock purchased under the
Plan and held by any person who is an officer or director of the Company, or who
directly or indirectly controls the Company, may not be sold or otherwise
disposed of except pursuant to an effective Registration Statement under the
Securities Act of 1933 or in a transaction which, in the opinion of counsel for
the Company, is exempt from registration under such Act. The Administrator may
waive the foregoing restrictions in whole or in part in any particular case or
cases, or may terminate such restrictions, whenever the Administrator determines
that such restrictions afford no substantial benefit to the Company.
     12. Interpretation by Administrator. As a condition of the granting of the
Option, the Optionee agrees for himself and his legal representatives that any
dispute or disagreement which may arise under, as a result of or pursuant to
this Agreement, shall be determined by the Administrator in its sole discretion,
and any interpretation by the Administrator of the terms of this Agreement shall
be final, binding and conclusive.
     13. Employment. It is understood that nothing herein contained shall be
deemed to confer upon the Optionee any right to continue in the employ of the
Company, nor to interfere in any way with the right of the Company to terminate
the employment of the Optionee at any time.
     14. Benefits of Agreement. The benefits and obligations under this
Agreement shall inure to and be binding upon all successors of both parties to
this Agreement.
* * *
[Signatures follow on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officers and its corporate seal hereunto affixed, and the
Optionee has hereunto affixed his hand and seal, as of the day and year first
above written.

            BADGER METER, INC.
      By:           Chairman, President and CEO            Attest:            
Secretary        AGREED AND ACCEPTED
            (Optionee)           

 